Case 0:19-cv-61207-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                          Case No.

  JACKSON ELY, and other similarly situated           )
  individuals,                                        )
                                                      )
                   Plaintiff(s),                      )
                                                      )
  v.                                                  )
                                                      )
  AL HENDRICKSON JR. ENTERPRISES,                     )
  INC. d/b/a Al Hendrickson Toyota and                )
  ALFRED E HENDRICKSON, JR.,                          )
                                                      )
                   Defendants.                        )
                                                      )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiffs JACKSON ELY (“Plaintiff”) and other similarly situated individuals sue

  defendants AL HENDRICKSON JR. ENTERPRISES, INC. d/b/a Al Hendrickson Toyota and

  ALFRED E HENDRICKSON, JR. (collectively, “Defendants”) and allege:

                                          JURISDICTION

         1.      This is an action to recover money damages for unpaid overtime wages and

  retaliatory discharge under the laws of the United States.

         2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C.

  § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                               VENUE

         3.      Plaintiff is a resident of Broward County, Florida, within the jurisdiction of this

  Honorable Court. Plaintiff is a covered employee for purposes of the Act.




                                                                                                  1
Case 0:19-cv-61207-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 2 of 9



          4.      AL HENDRICKSON JR. ENTERPRISES, INC. d/b/a Al Hendrickson Toyota

  (the “Corporate Defendant”) and ALFRED E HENDRICKSON, JR. (the “Individual

  Defendant”) are a Florida company and a Florida resident, respectively, having their main place

  of business in Broward County, Florida, where Plaintiff worked for Defendants, and at all times

  material hereto were and are engaged in interstate commerce. The Individual Defendant, upon

  information and belief, resides in Broward County, Florida.

                    COUNT I: WAGE AND HOUR VIOLATION BY
           AL HENDRICKSON JR. ENTERPRISES, INC. d/b/a Al Hendrickson Toyota
                                  (OVERTIME)

          5.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-4

  above as if set out in full herein.

          6.      This action is brought by Plaintiff and those similarly situated to recover from the

  Corporate Defendant unpaid overtime compensation, as well as an additional amount as

  liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C.

  § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. Section 207(a)(1) of the

  Act states: “No employer shall employ any of his employees . . . for a work week longer than 40

  hours unless such employee receives compensation for his employment in excess of the hours

  above-specified at a rate not less than one and a half times the regular rate at which he is

  employed.”

          7.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate

  Defendant operates as an organization which sells and/or markets its services and/or goods to

  customers from throughout the United States and also provides its services for goods sold and



                                                                                                    2
Case 0:19-cv-61207-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 3 of 9



  transported from across state lines of other states, and the Corporate Defendant obtains and

  solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

  transmissions going over state lines to do its business, transmits funds outside the State of

  Florida, and otherwise regularly engages in interstate commerce, particularly with respect to its

  employees. Upon information and belief, the annual gross revenue of the Corporate Defendant

  was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those

  similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

  requirements.

         8.       By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

  Plaintiff and those similarly situated were and/or are engaged in interstate commerce for the

  Corporate Defendant. The Corporate Defendant’s business activities involve those to which the

  Act applies. The Corporate Defendant is a Car Dealership and, through its business activity,

  affects interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise affects

  interstate commerce. Plaintiff was employed by the Corporate Defendant as a Car Detailer/ Car

  Washer for the Corporate Defendant’s business.

         9.       While employed by the Corporate Defendant, Plaintiff worked approximately an

  average of 110-120 hours per week without being compensated at the rate of not less than one-

  and one-half times the regular rate at which he was employed. The Corporate Defendant paid

  Plaintiff a set amount of money per car he detailed/washed. It did not pay Plaintiff any overtime.




                                                                                                   3
Case 0:19-cv-61207-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 4 of 9



            10.        Plaintiff was employed as a Car Detailer performing the same or similar duties as

  that of those other similarly situated Car Detailers/Washers whom Plaintiff observed working in

  excess of 40 hours per week without overtime compensation.

            11.        Plaintiff worked for the Corporate Defendant from approximately 1997 through

  February of 2019. In total, Plaintiff worked approximately 146 compensable weeks under the

  Act, or 145 compensable weeks if we count 3 years preceding the date of the filing of the instant

  action.

            12.        The Corporate Defendant paid Plaintiff on average approximately $1,000 per

  week.

            13.        However, the Corporate Defendant did not properly compensate Plaintiff for

  hours that Plaintiff worked in excess of 40 per week.

            14.        Plaintiff seeks to recover unpaid overtime wages accumulated from the date of

  hire and/or from 3 (three) years preceding the date of the filing of this Complaint.

            15.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

  the time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages

  is as follows:

            a. Actual Damages: $48,666.6667

                  i.      Calculation: $1,000 (average weekly pay) / 120 hours = $8.33 (hourly pay) x

                          .5 (overtime rate) x 80 (approximate number of overtime hours) x 146

                          (compensable weeks) = $48,666.6667

            b. Liquidated Damages: $48,666.6667

            c. Total Damages: $97,333.33 plus reasonable attorneys’ fees and costs of suit.




                                                                                                      4
Case 0:19-cv-61207-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 5 of 9



         16.     At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

  similarly situated performed services and worked in excess of the maximum hours provided by

  the Act but no provision was made by the Corporate Defendant to properly pay them at the rate

  of time and one half for all hours worked in excess of forty hours (40) per workweek as provided

  in the Act. The additional persons who may become Plaintiffs in this action are weekly-paid

  employees and/or former employees of the Corporate Defendant who are and who were subject

  to the unlawful payroll practices and procedures of the Corporate Defendant and were not paid

  time and one half of their regular rate of pay for all overtime hours worked in excess of forty.

         17.     The Corporate Defendant knew and/or showed reckless disregard for the

  provisions of the Act concerning the payment of overtime wages and remains owing Plaintiff and

  those similarly situated these overtime wages since the commencement of Plaintiff’s and those

  similarly situated employees’ employment with the Corporate Defendant as set forth above, and

  Plaintiff and those similarly situated are entitled to recover double damages. The Corporate

  Defendant never posted any notice, as required by Federal Law, to inform employees of their

  federal rights to overtime and minimum wage payments.

         18.     The Corporate Defendant willfully and intentionally refused to pay Plaintiff

  overtime wages as required by the laws of the United States as set forth above and remains

  owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with

  the Corporate Defendant as set forth above.

         19.     Plaintiff has retained the law offices of the undersigned attorney to represent him

  in this action and is obligated to pay a reasonable attorneys’ fee.




                                                                                                     5
Case 0:19-cv-61207-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 6 of 9



                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

           A. Enter judgment for Plaintiff and other similarly situated and against the Corporate

                 Defendant on the basis of the Corporate Defendant’s willful violations of the Fair

                 Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

           B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                 overtime compensation for hours worked in excess of forty weekly; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief, as this Court deems equitable and just.

                                            JURY DEMAND

           Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

  right.

                            COUNT II: WAGE AND HOUR VIOLATION BY
                            ALFRED E HENDRICKSON, JR. (OVERTIME)

           20.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19

  above as if set out in full herein.

           21.      At the times mentioned, the Individual Defendant was, and is now, the owner,

  director and/or a high-ranking officer of the Corporate Defendant. The Individual Defendant was

  an employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of the

  Act [29 U.S.C. § 203(d)], in that this defendant acted directly or indirectly in the interests of the

  Corporate Defendant in relation to the employees of the Corporate Defendant, including Plaintiff

  and others similarly situated. The Individual Defendant had operational control of the Corporate




                                                                                                     6
Case 0:19-cv-61207-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 7 of 9



  Defendant, was involved in the day-to-day functions of the Corporate Defendant, provided

  Plaintiff with his/her work schedule, and is jointly liable for Plaintiff’s damages.

         22.      The Individual Defendant is and was, at all times relevant, a person in control of

  the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to

  compensate (or not to compensate) its employees in accordance with the Act.

         23.      The Individual Defendant willfully and intentionally caused Plaintiff not to

  receive overtime compensation as required by the laws of the United States as set forth above

  and remains owing Plaintiff these overtime wages since the commencement of Plaintiff’s

  employment with the Corporate Defendant as set forth above.

         24.      Plaintiff has retained the law offices of the undersigned attorney to represent him

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and other similarly situated and against the Individual

               Defendant on the basis of the Defendants’ willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief, as this Court deems equitable and just.




                                                                                                   7
Case 0:19-cv-61207-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 8 of 9



                                             JURY DEMAND

           Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

  right.

                                  COUNT III:
            FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
           RETALIATORY DISCHARGE AGAINST THE CORPORATE DEFENDANT

           25.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 24 above as if set out in full herein.

           26.    The Corporate Defendant willfully and intentionally refused to pay Plaintiff his

  legally owed overtime wages as required by the laws of the United States and remain owing

  Plaintiff these wages as set forth above.

           27.    Section 206(a)(3) of the Act states that it shall be unlawful for any person “to

  discharge or in any manner discriminate against any employee because such employee has filed

  any complaint or instituted or caused to be instituted any proceeding under or related to this

  chapter, or has testified or is about to testify in such proceeding . . . .”

           28.    Plaintiff complained about his unpaid overtime wages to the Corporate Defendant

  when the Defendant told him that his pay would be reduced from $30 for each car

  washed/detailed to $20-$25.

           29.    On or about February 1, 2019, Plaintiff was terminated.

           30.    The motivating factor, which caused Plaintiff’s discharge as described above, was

  the complaint seeking the payment of overtime wages from the Corporate Defendant. In other

  words, Plaintiff would not have been fired but for his complaint about unpaid overtime wages.

           31.    The Corporate Defendant’s termination of Plaintiff was in direct violation of 29

  U.S.C. § 215(a)(3) and, as a direct result, Plaintiff has been damaged.



                                                                                                   8
Case 0:19-cv-61207-XXXX Document 1 Entered on FLSD Docket 05/13/2019 Page 9 of 9



                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests that this Honorable Court:

           A. Enter a judgment against the Corporate Defendant for all back wages from the date of

              discharge to the present date and an equal amount of back wages as liquidated

              damages, attorneys’ fees, costs, and;

           B. Reinstatement and promotion and injunctive relief prohibiting the Corporate

              Defendant from discriminating in the manner described above, emotional distress and

              humiliation, and pain and suffering, front wages, as well as other damages

              recoverable by law under 29 U.S.C. § 216(b).

                                          JURY DEMAND

           Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

  right.

  Dated: May 13, 2019.

                                                        Respectfully submitted,

                                                        By:__/s/ R. Martin Saenz
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com

                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549




                                                                                                   9
